Exhibit 10.7

SECOND AMENDMENT TO THE

OFFICE DEPOT, INC.

2007 LONG-TERM INCENTIVE PLAN

WHEREAS, Office Depot, Inc. (the “Company”) established the Office Depot, Inc.
2007 Long-Term Incentive Plan (the “Plan”) to promote the long-term growth and
profitability of the Company and its subsidiaries by: (i) providing certain
Directors, officers, and key employees of, and certain other key individuals who
perform services for, the Company and its subsidiaries with incentives to
maximize stockholder value and otherwise contribute to the success of the
Company; and (ii) enabling the Company to attract, retain, and reward the best
available persons for positions of substantial responsibility;

WHEREAS, under Section 14.1 of the Plan, the Compensation Committee of the Board
of Directors of the Company (the “Compensation Committee”) has the authority to
amend the Plan at any time; provided that, no such action shall adversely affect
any rights or obligations with respect to any awards previously granted under
the Plan, unless such action is required by applicable law, any applicable
listing standards, or the participants consent in writing; and

WHEREAS, the Compensation Committee desires to amend the Plan with respect to
awards granted under the Plan on or after March 20, 2014, to provide that
restricted stock units granted to directors shall be immediately vested upon
grant.

NOW, THEREFORE, the Plan is amended as follows with respect to awards granted on
or after March 20, 2014:

 

1) Section 10.8 is amended to read as follow:

“10.8 Special Vesting Rules for Directors.

(a) Awards Other Than Options, Restricted Stock and RSUs. With respect to a
Director of the Company whose period of service ends, either voluntarily or by
reason of his or her not seeking re-election to the Board or not being
re-nominated to the Board or his or her not being re-elected to the Board,
(i) any issued but unvested SARs granted to such Director during his or her term
of office shall, upon such termination of service, become immediately vested,
and (ii) any Performance Awards held by the Director that contain performance
conditions as a requirement for vesting shall vest pro rata (calculated as if
any “target” amount under such Performance Awards has been reached) based on the
amount of time from the beginning of the performance cycle through the date of
the Director’s termination of service compared to the total length of the
performance cycle.

(b) Awards of Options, Restricted Stock and RSUs. With respect to a Director of
the Company, all Options, Restricted Stock and RSUs granted to such Director
during his or her term of office shall be immediately vested upon grant.



--------------------------------------------------------------------------------

Nothing in this Section 10.8 shall serve to extend the term of any Option beyond
its initial term upon issuance.”

 

2) In all respects not above amended, the Plan is hereby ratified and confirmed.

*     *     *     *     *

IN WITNESS WHEREOF, the Compensation Committee has caused this Second Amendment
to the Plan to be executed on its behalf by its duly authorized representative
this 20th day of March, 2014.

 

OFFICE DEPOT, INC. By:   /s/ Richelle Aschenbrenner  

Richelle Aschenbrenner

Vice President, Global Compensation, Benefits, HRIS & Shared Services

 

2